Citation Nr: 1204678	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1972 to December 1975.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's request to reopen a previously denied service-connection claim for an acquired psychiatric disability.  The Veteran disagreed with this determination and perfected an appeal as to that issue.

The veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Nashville RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In January 2011, the Board reopened and remanded the Veteran's service-connection claim for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicated the Veteran's claim in an April 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Motion to Advance

The Board notes that the Veteran filed a motion for AOD in December 2011.  However, as the matter is presently before the Board for consideration, and its decision represents a full grant on the issue on appeal, the Board does not find any prejudice to the Veteran in not taking action on the motion.


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran currently has an acquired psychiatric disability-namely, major depressive disorder.

2.  The evidence of record is in equipoise as to whether the Veteran's current depressive disorder is related to his active duty military service.   


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's major depressive disorder was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the Veteran regarding his service-connection claim for an acquired psychiatric disorder.  The Board however need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See the RO's June 30, 2008 letter, pages 5 and 6.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In particular, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).           See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current acquired psychiatric disability that was caused by, or is otherwise related to an in-service personal assault.  More specifically, the Veteran asserts that he was stabbed in the chest during his active duty service, resulting in a punctured lung, and that such trauma has caused or contributed to his current mental illness.  See, e.g., the Veteran's May 3, 2011 Statement in Support of Claim. 

As noted above, in order to establish service connection for an acquired psychiatric disability on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board initially notes that although the Veteran has been diagnosed with PTSD by VA treating physicians at various times during the past decade, the most probative medical evidence of record demonstrates that the Veteran's mental illness symptomatology is actually attributed not to PTSD, but to major depressive disorder (MDD).  Indeed, VA examiners in January 2005 and February 2011 both agreed after review of the Veteran's entire medical history, and upon examination and interview of the Veteran that the Veteran's primary mental health diagnosis was MDD and not PTSD.  Such determinations were based on reasoned observation and judgment that the Veteran's current symptomatology simply does not meet the criteria for a PTSD diagnosis under the DSM-IV, as is required under 38 C.F.R. § 3.304(f).  See the January 2005 VA examiner's report, pages 4 and 5 [noting that the Veteran exhibited no reported symptoms of persistent avoidance or increased arousal]; see also the February 2011 VA examiner's report, page 4 [indicating that the Veteran experiences infrequent thoughts of his claimed stressor and denies avoidance behaviors].  Although it is clear from the record that the Veteran does exhibit some PTSD symptomatology, to include experiencing recurrent nightmares about his claimed stressor, the VA medical examiners have acknowledged as much, and have nevertheless made it clear that all the DSM-IV PTSD criteria must be satisfied before a diagnosis can be made.  The Board finds these medical opinions to be highly probative, as they are supported by clinical rationale and are based on a review of the Veteran's complete medical history, to include his longstanding treatment at VA.  The Veteran has submitted no private medical opinion contrary to those of the VA examiners.   

Although both VA examiners of record agreed that the Veteran's mental illness symptomatology is not attributable a PTSD diagnosis, both also determined that the Veteran does in fact have a different acquired psychiatric disability, namely MDD.  As such, a current acquired psychiatric disability is shown by the record.  Hickson element (1) is therefore satisfied. 

With respect to Hickson element (2), in-service disease or injury, the Board notes that the Veteran's service treatment records include no documented treatment for, or diagnosis of any mental health problems.  Indeed, it appears that the Veteran had a "normal" psychiatric evaluation upon separation from service.  See the Veteran's August 1975 Report of Medical Examination.  That stated, the Veteran's records do in fact document treatment for a stab wound to the chest, puncturing his lung in January 1974.  See the Veteran's Chronological Record of Medical Care [indicating treatment for a stab wound to the left chest with hemothorax, requiring treatment in the intensive care unit for 36 hours, with discharge on January 4, 1974].  There is no indication in the record that the Veteran sustained this stab wound as a result of willful misconduct, and he has already been awarded service-connection for physical residuals of this wound by VA.  The Veteran specifically attributes his current MDD disability to this verified in-service personal trauma.  As such, the Board finds that in-service injury is in fact demonstrated, and that Hickson element (2) is accordingly satisfied.

With respect to crucial Hickson element (3), nexus or relationship, the medical evidence of record, when analyzed as a whole, suggests that the Veteran's current MDD has been caused or aggravated by a number of different stressors, to include his in-service personal assault.  One VA physician, Dr. W.L.H., pertinently noted in May 2004 that the Veteran has crying spells twice a week and still thinks a lot about his in-service stab injury when by himself.  Dr. W.L.H. additionally noted that the Veteran's children cause him a great deal of distress, and that the Veteran has many psychosocial stressors.  He diagnosed the Veteran with depressive disorder.  See Dr. W.L.H.'s May 26, 2004 VA treatment report.  Significantly, Dr. W.L.H. drafted an addendum report that same day specifying that the Veteran's "symptoms elicited related to patient being stabbed in Okinawa by a group of American military men 30 years ago."  See Dr. W.L.H.'s May 26, 2004 Addendum.  

In a subsequent VA assessment, VA physician Dr. N.C.H. similarly evaluated the Veteran as having PTSD "with identified trauma being a stabbing incident . . . that occurred while he was a Marine based in Okinawa."  See Dr. N.C.H.'s undated VA Assessment, occurring shortly after Dr. W.L.H.'s May 2004 report.  Although the Board has determined that the most probative evidence of record is against a finding that the Veteran currently has PTSD, Dr. N.C.H.'s opinion is nevertheless relevant to the question at issue in this case-namely, whether the Veteran's mental health disability is as likely as not related to an event or injury occurring during his active duty service.  

The January 2005 VA examiner, referenced above, diagnosed the Veteran primarily with MDD, and indicated that he "appears to be under major stress because of a very dysfunctional, stressful relationship, as well as problems with his adult children."  The examiner offered no opinion as to whether it is as likely as not that the Veteran's in-service stab wound caused or contributed to his depressive disorder, but significantly conceded that the Veteran underwent an event of "significant injury" in service, and that he reports "recurrent intrusive distressing dreams and recollections" that become less frequent with medication.  See the January 2005 VA examiner's report, page 5.  

Subsequent treatment reports demonstrate that the Veteran has continued to complain of recurrent nightmares of his in-service stabbing, in addition to anxieties due to multiple other psychosocial stressors.  In November 2009, one VA psychologist pertinently observed that the Veteran is starting to "explore and process" his traumatic event in Okinawa "where he was stabbed by a fellow soldier due to an altercation and he reportedly continues to have nightmares about it and experiences the fear of dying."  The VA psychologist diagnosed the Veteran with MDD, recurrent episodes, and noted that "[f]urther work is still warranted on traumatic issues . . . ."  See the Veteran's November 24, 2009 VA Psychology Outpatient Note.  

As noted by the Board in January 2011, other VA treatment records dated in April 2009 and March 2010 demonstrate complaints of depression, anxiety, and nightmares due to financial difficulties, work difficulties, an unsafe apartment complex, and a recent loss of a loved one.  The Board requested that a VA examiner review the Veteran's records and determine to what extent, if at all, the Veteran's in-service traumatic event is associated with his current mental illness.  See the Board's January 2011 decision, pages 10 and 11.  

As noted above, the February 2011 VA examiner reviewed the Veteran's medical history and examined the Veteran, diagnosing MDD and not PTSD.  While the Board finds this VA examiner's MDD diagnosis to be adequately reasoned and supported by the evidence of record as a whole, the Board does not believe the VA examiner adequately answered the question posed to him by the Board as to whether a relationship exists between the Veteran's current mental illness diagnosis and his in-service personal assault. 

With respect to the in-service stabbing, the February 2011 VA examiner did note that that the trauma involved intense fear, feelings of horror, and currently causes the Veteran to experience recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, as well as difficulty falling or staying asleep.  See the February 2011 VA examiner's report, page 4.  Despite these observations, the VA examiner concluded that the Veteran's in-service trauma "contributes only negligibly to his current psychological issues."  Id., page 5.  By way of rationale, the examiner noted that upon interview, it was revealed that the Veteran's "premilitary life was significant for trauma, anxiety, and likely depression," and his current symptoms are maintained by family turmoil and current life stress.  See id., pages 2 and 5.    

The Board finds two crucial inadequacies in the February 2011 VA examiner's opinion.  First and foremost, a finding that the Veteran's in-service trauma "contributes only negligibly" to his current psychological issues is too vague to be responsive to the Board's question as to whether there is any association between the Veteran's in-service stabbing and his subsequent development of MDD.  

Secondly, and critically, the February 2011 VA examiner's suggestion that the Veteran experienced depression prior to his enlistment failed to include any opinion whatsoever as to whether such symptoms were actual manifestation of a preexisting  depressive disorder, and if so, whether that disorder was aggravated beyond its normal progression by the Veteran's in-service personal assault.  The Board wishes to make clear that notwithstanding the VA examiner's incomplete assessment, the Veteran's service treatment records make no mention of any depressive symptomatology prior to, or during his active duty service.  Although the Veteran's entrance examination is not currently in the claims folder, but notes that his separation examination includes a "normal" psychiatric clinical evaluation.          See the Veteran's August 1975 Report of Medical Examination. 

Based on all of the above, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran's current MDD is as likely as not associated with his documented in-service personal assault.  The very fact that the February 2011 VA examiner could not provide a definitive response to the Board's questions one way or the other, supports a finding of equipoise.  

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's MDD and his active military service is established.  Hickson element (3) is therefore met, and the benefit sought on appeal is allowed.


ORDER

Service connection for an acquired psychiatric disability, specifically major depressive disorder, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


